Citation Nr: 1311643	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  09-12 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a back disorder, to include as secondary to a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran & A.R.



ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from April 1956 to June 1959.  This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In September 2007, the Veteran filed a notice of disagreement; in March 2009, the RO issued a statement of the case; and in April 2009, a substantive appeal (VA Form 9) was received.

The Veteran now resides in Georgia, so the matter is now handled by the RO in Atlanta, Georgia.  In October 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is associated with the claims file.  A review of Virtual VA revealed additional VA treatment records, including treatment of the bilateral knees.

In April 2012 and January 2013, the Board remanded these claims for additional development.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist the claimant in obtaining the evidence needed to substantiate a claim.  38 U.S.C.A. § 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The Veteran seeks entitlement to service connection for a bilateral knee disorder and a back disorder.  He asserts he fell off a truck that was hit by a plane, injuring his knees and back, during service.  At the October 2011 hearing, the Veteran elaborated that due to the plane's impact, he fell from the back of a truck, landed on his knees, braced the fall with his hands, and sustained some of the impact from the fall to his back.  See BVA Hearing Transcript, pp. 3-16 (Oct. 2011).

The Board notes that no attempt has been made to confirm that there was an aircraft and vehicle accident in Germany, as reported by the Veteran.  A remand is necessary to attempt to obtain evidence of the in-service accident.  In addition, the RO must inform the Veteran that he may submit alternate forms of evidence to prove the accident occurred, such as statements from fellow service members who witnessed the accident.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all updated treatment records.

2.  Request clarification (date and location) from the Veteran regarding the aircraft/vehicle accident that occurred during service.  Inform the Veteran that he may submit alternate forms of evidence that the accident occurred, such as statements from fellow service members that witnessed the accident, and/or old letters/diaries or personal information he may have in his possession that may help prove that he was in an aircraft/vehicle accident.

3.  After any additional information has been received, the RO should attempt to obtain evidence that the aircraft/vehicle accident occurred in Germany, 1958, including, but not limited to, flight logs.

4.  If no additional records are located, a written statement to that effect should be requested for incorporation into the record.

5.  If evidence is obtained indicating that the Veteran was involved in an aircraft/vehicle accident, obtain an addendum medical opinion, preferably by the same VA examiner who provided the February 2013 opinion (or if unavailable, from an appropriately qualified medical personnel).  

The claims folder must be made available to the examiner for review.  The examiner is asked to review all pertinent records associated with the claims file, including service treatment records, and any newly obtained evidence of the in-service accident, and offer comments and an opinion as to whether any disability of (a) the right knee, (b) the left knee, and (c) the back, that the Veteran now has is at least as likely as not (i.e. a 50 percent or greater probability) related to the in-service accident, given the circumstance of the fall and injury and the type of symptoms he sustained to his knees and back at the time of the fall, as described by the Veteran.  Please explain in detail the underlying reasoning for your opinion.  (A discussion of the facts and medical principles involved would be of considerable assistance to the Board).

The examiner should express an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that any condition that the Veteran now has of the back was caused, or aggravated (permanently worsened beyond natural progression) by any condition(s) that the Veteran now has of the right knee and left knee.  Please explain in detail the underlying reasoning for your medical opinion.  (A discussion of the facts and medical principles involved would be of considerable assistance to the Board).

If the February 2013 VA examiner is unavailable, and the reviewing examiner is unable to provide an addendum opinion without another examination of the Veteran, the AMC/RO should arrange for the Veteran to undergo a VA examination, by appropriately qualified medical personnel, to obtain an opinion responsive to the questions and comments noted above.

The entire claims file and a complete copy of this REMAND must be made available to and reviewed by the new examiner in conjunction with the study of this case and this fact should be acknowledged in the report.  All testing deemed necessary by the examiner should be performed and the results reported in detail.

A complete rationale (which discusses the Veteran's medical history, the competent lay statement of the circumstances of his fall and the injury and types of symptoms he sustained to his knees and back at the time of the fall, as described by the Veteran, and the salient medical facts, which explains in detail why the answer is being provided) should be given for all opinions and conclusions expressed.

6.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


